UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4784


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT FINCH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:11-cr-00644-MBS-1)


Submitted:   February 14, 2013            Decided:   February 28, 2013


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Kimberly
H. Albro, Research & Writing Specialist, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jamie Lea Schoen, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Finch         appeals        the     life       term    of    supervised

release, to include substance abuse and mental health treatment,

imposed on remand for resentencing for failing to register as a

sex   offender        pursuant       to      the       Sex    Offender       Registration         and

Notification Act, 18 U.S.C. § 2250 (2006).                               We affirm.

             A    term        of     supervised              release        is     reviewed       for

reasonableness.          United States v. Preston,                               F.3d        ,       ,

2013 WL 431951, at *12 (9th Cir. 2013).                             Finch first argues that

his sentence is procedurally unreasonable because the district

court failed to explain its imposition of the term of supervised

release.         We    disagree.             A    district          court    must       provide    an

individualized assessment of its selected sentence; failure to

do so constitutes procedural error.                                United States v. Carter,

564   F.3d    325,      328-29       (4th        Cir.    2009).           The    explanation       is

sufficient       so    long     as      it       permits      this       court    to     conduct    a

meaningful review.              United States v. Bell, 667 F.3d 431, 442

(4th Cir. 2011).           The district court here provided sufficient

explanation      to     permit       meaningful          appellate          review.          We   thus

conclude that the sentence is procedurally reasonable.

             Finch next asserts that the sentence is substantively

unreasonable          because      it     subjects           him    to    the    possibility       of

substance abuse treatment and mental health treatment for life.

Because      “[d]istrict           courts         have       broad       latitude       to    impose

                                                   2
conditions on supervised release,” we review those conditions

for abuse of discretion.              United States v. Armel, 585 F.3d 182,

186 (4th Cir. 2009) (internal quotation marks omitted).                                  The

district     court   may    impose      any       condition    that    is    “reasonably

related” to the applicable sentencing factors.                        Id. at 186.        The

conditions must not, however, “involve[] [a] greater deprivation

of    liberty     than     is    reasonably          necessary.”            18     U.S.C.A.

§ 3583(d)(2) (West 2000 & Supp. 2012); United States v. Dotson,

324   F.3d    256,      260-61   (4th    Cir.       2003).      We     conclude         that,

contrary to Finch’s arguments, both conditions are reasonably

related      to   the     applicable      sentencing          factors       and     neither

involves a greater deprivation of liberty than that which is

reasonably necessary.            Thus, we find no abuse of discretion in

the district court’s judgment subjecting Finch to a life term of

supervised release, including the conditions that he participate

in substance abuse treatment and mental health treatment, as

directed.

             Accordingly,        we    affirm.          We     dispense          with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                              3